Citation Nr: 1638113	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the issue of entitlement to service connection for left ear hearing loss, denied initially in July 2012, was specifically enumerated in the Veteran's timely June 2013 notice of disagreement.  However, this issue was not included in the subsequent March 2014 Statement of the Case (SOC).  Generally, such an issue would be remanded back to the RO for the issuance of an SOC in the first instance.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, for the sake of judicial efficiency and administrative expediency, the undersigned took jurisdiction of this issue during the Veteran's January 2015 Board hearing, of which a copy of the transcript is of record.  

The issue of entitlement to service connection for a left knee disorder and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was incurred during the Veteran's period of active service.  



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he believes is the result of military noise exposure.  Specifically, he testified that he experienced constant tinnitus, to include during his Board hearing, as a result of in-service concussive injuries.  Service treatment records show that in February 2009, the Veteran reported experiencing ringing in his ears, which was accompanied by pain.  

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In conjunction with the Veteran's claim, he was afforded a VA audiological examination in June 2012.  Per the examiner, the Veteran did not report tinnitus at that time, and, as such, no etiological opinion was provided.  However, the Veteran, during his Board hearing, testified that he has experienced non-stop ringing in his ears ever since separation from active duty.  See Transcript, p. 7.
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

During his Board hearing, and as noted above, the Veteran credibly testified that he first noticed ringing in his ears prior to separation.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, as well as present symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  His DD Form 214 indicates that he was a rifleman with foreign service during the Gulf War.  Further, his statements are supported by his service treatment records which indicate the presence of tinnitus prior to separation.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here the Veteran's testimony, as well as the medical evidence, establishes that tinnitus began during his military service.  As such, the criteria for service connection for tinnitus have been met, and service connection is granted 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has claimed that left ear hearing loss was first manifest during his period of active service, and that a left knee disorder was also incurred therein.  Specifically, he testified that his left knee pain began in 2007 during pre-deployment training.  He stated that, during an exercise, he landed on a large boulder which resulted in swollen knees and "a lot of liquid."  Now, per the Veteran, he can barely run.  He also indicated that his knee was painful upon standing.  See Transcript, p. 8.  Service treatment records fail to document any such incident, and there is no documentation of a chronic left knee condition prior to separation.

Regarding his left ear, serviced treatment records indicate left ear pain in February 2009, as well as a decline in puretone thresholds between 2000 and 4000 Hz.  Another in-service report notes a recently failed audiogram and a diagnosis of sensorineural hearing loss supported by audiometry.

Here, the Veteran has consistently referenced an in-service left knee injury, and the Board finds such a report to be credible based upon his duties as a rifleman when training for, and serving in, Iraq.  Further, while post-service medical evidence did not support a diagnosis of left hear hearing loss per 38 C.F.R. § 3.385, the Veteran testified that his hearing loss had worsened since his VA examination was conducted in June 2012.
 
As such, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether any current left knee disorder is causally-related to such service, and that an additional audiological examination is required to determine whether the Veteran's hearing loss, left ear, meets the requirements for a disability for VA purposes and, if so, whether such was incurred during his period of active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.

The examiner should determine whether audiometric testing of the Veteran's left ear shows an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz at 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz at 26 decibels or greater.  The examiner should also determine whether speech recognition scores for the left ear using the Maryland CNC Test are less than 94 percent.  

If audiometric testing or speech recognition testing shows a hearing disability in the left ear, as defined in the paragraph above, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current, left ear hearing loss originated during active service, within one year of service discharge, or is otherwise related to that period of active service?  Why or why not?  

2.  Schedule the Veteran for a VA examination to address the following question:

Is it at least as likely as not (50 percent or greater likelihood) that any current left knee disorder originated during active service, within one year of service discharge, or is otherwise related to that period of active service?  Why or why not?  

3.  Then readjudicate the appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


